Title: [March 1768]
From: Washington, George
To: 




Mar. 1st. Went a fox hunting with the two Alexrs. and Posey. Was during the chase (in which nothing was catchd) joind by Mr. Fairfax, Jno. Alexander & Muir.

   
   
   John Alexander (1735–1775), of King George and Stafford counties, was in this period the eldest of three brothers in the “Philip” branch of the Alexander family. John, who had inherited a portion of the 1669 Howsing Patent from his father, Philip Alexander (1704–1753), was a burgess from Stafford County 1765–75. He married Lucy Thornton (d. 1781). John Muir (c.1731–1791), of Dumfries, Scot., settled as a merchant in Alexandria; in 1758 he was chosen a town trustee.



 


2. Hunting again, & catchd a fox with a bobd Tail & cut Ears, after 7 hours chase in wch. most of the Dogs were worsted.
 


3. Returnd home much disorderd by a Lax, Griping and violent straining.
 


4. At Home, worse with the above complaints. Sent for Doctr. Rumney, who came in the Afternn.
 


5. Very bad the Doctr. staying with me.
 


6. Something better—Doctr. still here—& Mr. Ramsay came down to see me.
 


7. Rather better. Doctr. went home after breakfast. Mr. Ramsay staid to Dinner.
 


8. Mending fast. Colo. Thos. Moore calld here on his way from Alexa. Home, but made no stay. Colo. Fairfax, & Mr. Gilbt. Campbell (Comptroller) Dined here.

	
   
   Moore, who was heavily indebted to the estate of the late Speaker of the House of Burgesses, John Robinson (d. 1766) of King and Queen County, was now trying to renew his bond to GW for his debt to the Custis estate, which GW had been carrying, with interest, for eight years (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 204; see main entry for 4 Nov. 1768).




   
   Gilbert Campbell, of Westmoreland County, was comptroller of the South Potomac Naval District. He was a signer of the Westmoreland County association to prevent the execution of the Stamp Act in the colony, 27 Feb. 1766, and was still serving as comptroller in 1776.



 


9. Still mending. At home alone.
 


10. Mending still. Rid out. Mr. Peake & Auge. Darrel dind here.


   
   Humphrey Peake (1733–1785), who inherited Willow Spring from his father, William Peake (d. 1761), was a neighbor and fox-hunting companion of GW and a frequent visitor to Mount Vernon.



   
   Augustus Darrell (d. 1777) of Fairfax County, a son of Sampson Darrell, married about 1771 Sarah McCarty Johnston, widow of George Johnston of Belvale and sister of Daniel McCarty of Mount Air (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 300).



 


11. At home alone all day.
 


12. Rid to the new Road—Mill, Doeg Run & Muddy hole Plantns. & found Doctr. Rumney upon my return, who dind & stayd all Night.


   
   During this visit Rumney treated Patsy Custis with valerian and powders and applied some type of plaster (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers). GW today paid him £5 in cash (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269).



 


13. At Home alone all day.
 


14. With the people working upon the New Road between breakfast and Dinner.
 


15. At home alone all day.
 


16. Hunting with Captn. Posey & L[un]d W. Started and catchd a fox in abt. three hours.
 


17. Rid into the Neck—to Muddy hole and upon the New Road. When I came home found Colo. Carlyle & his Wife & Children there.


   
   Col. John Carlyle’s first wife, Sarah Fairfax Carlyle, bore him two children: Sarah, who appears in the diaries as “Sally,” and Anne (1761–1778), who appears as “Nancy.” After the death of Sarah Fairfax Carlyle in 1761, Colonel Carlyle married Sybil West, daughter of Hugh West (1705-1754) and Sybil Harrison West (d. 1787). They had one child, George William Carlyle (d. 1781).



 



18. Went with Colo. Carlyle & our Families to Belvoir. Myself & Mrs. W—n returnd leaving the others there. Found Mr. Stedlar at Mt. Vernon.
 


19. At home all day. Mr. Stedlar here.
 


20. At home all day. Mr. Stedlar still here. In the Afternoon Mr. Carlyle & Family returnd from Belvoir.
 


21. Went to Court. Colo. Carlyle & Family also went up. Mr. Stedlar stay’d—& Sally Carlyle.
 


22. Rid to the Mill, Doeg Run and Muddy hole Plantation.
 


23. Rid out to see, & examine whether a Road coud not be discovd. & opend from Posey’s ferry back of Muddy hole Plantn. thereby avoidg. the Gumspring, which I think may be done to advantage.
 


24. Rid out again with Mr. Peake on the above Acct. and observd that a good Road might be had along H[untin]g C[ree]k upon Colo. Masons Land.
 


25. Went into the Neck. Grafted some Cherries & began to manure the ground for my Grapevines.
 


26. Went Fox huntg.—but started nothing. Mr. Lawe. Washington came here & Miss Ramsay in the Afternoon.


   
   mr. lawe. washington: probably Lawrence Washington (1728–c.1809), usually called “of Chotank,” the son of John and Mary Massey Washington and first cousin to Lund Washington. His home was on a bluff of the Potomac River near Chotank Creek. This Lawrence was one of the two Chotank cousins remembered in GW’s will as “acquaintances and friends of my Juvenile years” (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:286; eubankH. Ragland Eubank. Touring Historyland: The Authentic Guide Book of Historic Northern Neck of Virginia, the Land of George Washington and Robert E. Lee. Colonial Beach, Va., 1934., 18–20). Lund Washington also had a brother named Lawrence (1740–1799), who may be the one referred to here.



   
   William Ramsay (1716–1785) and his wife Ann McCarty Ramsay (c.1730–1785) had two sons and five daughters. “Miss Ramsay” is probably the eldest daughter, Elizabeth, who appears in the diaries variously as “Betsy,” “Betcy,” and “Betty.”



 


27. At home. Lawe. Washington went away.
 


28. At home.
 



   
29. Fox hunting—with Jacky Custis & Ld. Washington. Catchd a fox after 3 hrs. chase.

	
   
   jacky: GW’s stepson, John Parke Custis. He was described by GW in May of this year as “a boy of good genius, about 14 yrs. of age, untainted in his Morals, & of innocent Manners. Two yrs. and upwards he has been reading of Virgil, and was (at the time Mr. Magowan left him) entered upon the Greek Testament” (GW to Jonathan Boucher, 30 May 1768, PHi: Dreer Collection).



 


30. Rid to Muddy hole—Doeg Run & Mill Plantation’s.
 


31. Went into the Neck. At my return found Doctr. Rumney & Mr. Wm. Crawford at the House. Dr. Rumney went away in the Afternoon.


   
   On the following day Rumney charged twelve “Nervous Powders” and ingredients for a medicinal brew to Patsy Custis’s account (receipt from William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



